RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 19a0295p.06

                         UNITED STATES COURT OF APPEALS
                                          FOR THE SIXTH CIRCUIT



  PRETERM-CLEVELAND;    PLANNED     PARENTHOOD                     ┐
  SOUTHWEST OHIO REGION; WOMEN’S MED GROUP                         │
  PROFESSIONAL CORPORATION; ROSLYN KADE, M.D.;                     │
  PLANNED PARENTHOOD OF GREATER OHIO,                              │
                             Plaintiffs-Appellees,                 │
                                                                    >      No. 18-3329
                                                                   │
            v.                                                     │
                                                                   │
                                                                   │
  LANCE HIMES, Director, Ohio Department of Health;                │
  KIM G. ROTHERMEL, Secretary, State Medical Board                 │
  of Ohio; BRUCE R. SAFERIN, Supervising Member,                   │
  State Medical Board of Ohio,                                     │
                               Defendants-Appellants.              │
                                                                   ┘

                               Appeal from the United States District Court
                              for the Southern District of Ohio at Cincinnati.
                          No. 1:18-cv-00109—Timothy S. Black, District Judge.

                                   Decided and Filed: December 13, 2019

            Before: COLE; Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
              SUTTON, GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD,
           THAPAR, BUSH, LARSEN, NALBANDIAN, and READLER, Circuit Judges.*
                                     _________________

                                                     ORDER
                                              _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit rule 35(b) provides as follows:




       *
           Judge Murphy recused himself from participation in this case.
  No. 18-3329                     Preterm-Cleveland v. Himes                                  Page 2


       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.

       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument.

                                             ENTERED BY ORDER OF THE COURT



                                             ___________________________________
                                             Deborah S. Hunt, Clerk